DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 01/19/2019. It is noted, however, that applicant has not filed a certified copy of the CN201910026843.1 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the epidermis layer" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the hyaluronic acid" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite hyaluronic acid. 
Claim 9 recites the limitation "the epidermis layer" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the hyaluronic acid" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite hyaluronic acid. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 10468945) in view of Wu et al. (CN 105885436).
As to claim 9, Xu et al. disclose artificial skin having a dermis layer with a similar structure as natural dermis layer of human skin (See 0013,0032, 0096 and 0098).  The dermis layer is combined with an epidermis layer to obtain artificial skin (see 0022). Xu et al. teaches using the three-dimensional process provides skin with a controllable structure where the dermis layer is microgrooved surface conducive to rapid migration of fibroblasts and promotes wound surface healing (see 0024, 0025).  
Xu et al. fails to teach the dermis layer is formed of xenogeneic acellular dermal matrix gel as required by claim 9. 
Wu et al. discloses a bio-ink material used in 3D printing that can easily extrude and does not block the needle during extrusion. The bio-ink material can be used to form the dermis of artificial skin (see 0039). Wu et al. further states the material causes little rejection and is non-toxic to the body (see 0010). The bio-ink comprises biomacromolecules (porcine (xenogeneic) dermis derived extracellular matrix nanofiber micropowder (see 0015, 0020)), water or pre-crosslinking agent (see 0016, 0021 and 0023) and a coagulant (hydrochloric acid solution, see 0022) . Wu et al. states the bio-ink retains the natural nanostructure of the dermis and can be rapidly printed (see 0020).  The components of the bio-ink are mixed and centrifuges to obtain a gel (see 0026). The bio-ink material is placed into a 3D printer and printed and freeze dried from 1-2 hours to form a shaped gel (see 0028).  Wu et al. further states the material is conducive to promoting the adhesion and growth of cells and the pore size can be adjusted using the 3D printing (see 0037). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the formed xenogeneic acellular dermal matrix particles formed into a gel followed by washing, freeze drying, glutaraldehyde crosslinking and removal and 3D printing as taught by Wu et al. as the dermis layer of Xu et al. One would have been motivated to do so since both are in the same field of endeavor of forming artificial skin where Wu et al. discloses an alternative material used to form a dermis layer that is capable of promoting adhesion and growth of cells where the material retains the native nanostructure of the dermis and is easily extruded through the nozzles without blockage.  
Claim 9 is a product by process claim. Xu et al. modified by Wu et al. discloses the product an artificial skin having a dermis layer formed of crosslinked acellular dermal matrix gel combined with an epidermis layer which would have the same structure as that being claimed.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
As to claim 10, the gel comprises the particles and a solvent where the particle size is 27.33 +/- 2.83 microns (see 0020 of Wu et al.), the concentration of particles in the gel is 5-18% (see 0015). Xu et al. discloses acetic acid as a solvent (see 0070).
As to claims 12 and 15, the Xu et al. modified by Wu et al. fail to teach the claimed assembling process or the step S2. However, this limitation is related to the process and does not change the structure of the artificial skin being claimed. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
As to claim 13, Xu et al. discloses the dermis layer is a double layered formed of collagen bundles where the upper layer is a micro grooved structure and a lower layer in contact with the wound surface (see 0013).  Xu et al. states the layers are formed using two nozzles (see 0021). 
As to claim 14, Xu et al. states a diameter of the first bundle in the lower level is 100-200 microns,  a thickness of 2-4 mm (2000-4000 microns, see 0031), the extrusion rate is 6-10 mm/s; the printing temperature is -10-4oC (see 0038). Xu et al. further states the upper layer has a diameter of 10-200 microns, the distance is 10-100 microns, the thickness is  10-200 microns (see 0031). 
As to the limitation of the upper layer thickness, Xu et al. states a preferred range and states the upper layer has a micro grooved structure and is in contact with the epidermis layer. Xu et al. states the thickness of the dermis is related to the density, plumpness, relaxation and wrinkling of the skin (See 0006), therefore it is a result effective variable. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed upper thickness through routine experimentation in order to optimize the properties of the skin including density, plumpness to meet the desired appearance. 

As to claim 16, the epidermis layer can be a microporous silicone rubber (See 0039). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 10468945) in view of Wu et al. (CN 105885436) as applied to claim 9 above and further in view of  Zhao et al. “Influence of hyaluronic acid on wound healing using composite porcine acellular dermal matrix grafts and autologous skin in rabbits”.
The teachings of Xu et al. modified by Wu et al. as applied to claim 1 are as stated above. 
Xu et al. modified by Wu et al. fail to disclose including hyaluronic acid as required by claim 11. 
Zhao et al. discloses hyaluronic acid promotes vascularization of a wound surface which is conducive for graft contracture and improves composite grafting effect when added to acellular dermal matrix grafts (see abstract). Zhao et al. shows the amount of ha added is result effective. It would have been obvious to one having ordinary skill in the art to use the claimed range through routine experimentation in order to optimize the relief of contracture of the skin graft and vascularization of the graft. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial skin of Xu et al. in view of Wu et al. to include hyaluronic acid as taught by Zhao et al. One would have been motivated to do so since bother are in the same field of endeavor or skin grafts where Zhao et al. teaches the inclusion of hyaluronic acid improves grafting effect of acellular dermal matrix grafts. 
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
As to claim 1, the prior art Xu et al. (CN 10468945) discloses preparing artificial skin (see 0002 of the translation). The method comprising preparing a solution by dissolving type I collagen with acetic acid; vacuum defoaming the solution to form a printing material, placing the printing material into a printing cartridge for 3D printing (two nozzles, see 0021); and printing the material to form a dermis layer (see 0019). The dermis layer is combined with an epidermis layer to obtain artificial skin (see 0022). Xu et al. teaches using the three-dimensional process provides skin with a controllable structure where the dermis layer is microgrooved surface conducive to rapid migration of fibroblasts and promotes wound surface healing (see 0024, 0025). 
The prior art Wu et al. (CN 105885436) further teaches a bio-ink material used in 3D printing that can easily extrude and does not block the needle during extrusion. The bio-ink material can be used to form the dermis of artificial skin (see 0039). Wu et al. further states the material causes little rejection and is non-toxic to the body (see 0010). The bio-ink comprises biomacromolecules (porcine (xenogeneic) dermis derived extracellular matrix nanofiber micropowder (see 0015, 0020)), water or pre-crosslinking agent (see 0016, 0021 and 0023) and a coagulant (hydrochloric acid solution, see 0022) . Wu et al. states the bio-ink retains the natural nanostructure of the dermis and can be rapidly printed (see 0020).  The components of the bio-ink are mixed and centrifuges to obtain a gel (see 0026). The bio-ink material is placed into a 3D printer and printed and freeze dried from 1-2 hours to form a shaped gel (see 0028).  The shaped gel is washed to remove the hydrogen ions; cross-linked using glutaraldehyde and then the residual cross-linking agent is removed (see 0058-60).  Wu et al. further states the material is conducive to promoting the adhesion and growth of cells and the pore size can be adjusted using the 3D printing (see 0037). 
The prior art discloses printing an acellular dermal matrix material gel in order to form artificial skin, crosslinking and removal of the crosslinking agent. The prior art Ma et al. “Thermal dehydration treatment and glutaraldehyde cross-linking to increase the biostability of collagen-chitosan porous scaffolds used as dermal equivalent” teaches the use of either thermal dehydration or glutaraldehyde crosslinking of collagen but fails to teach a combination of the two methods as being claimed. 
Hu et al. “Synergistic effect of carbodiimide and dehydrothermal crosslinking on acellular
dermal matrix” discloses using a combination of carbodiimide and dehydrothermal crosslinking on acellular dermal matrix which promotes physiochemical properties of the materials for tissue engineering (see abstract).  Hu et al. teaches against the use of glutaraldehyde as a crosslinking agent because of it can leach out of the scaffolds and could be toxic to cells (see I. Introduction). 
The prior art fails to teach or suggest the combination of glutaraldehyde crosslinking and thermal crosslinking as being claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. “Assessment of the characteristics and biocompatibility of gelatin sponge scaffolds prepared by various crosslinking methods” disclose various method of crosslinking gelatin scaffolds such as glutaraldehyde and properties achieved using the methods. 
Stone et al. (US 2010/0196870) discloses a xenograft material that is crosslinked using a crosslinking agent in vapor form. Stone et al. discloses the use of glutaraldehyde. 
Quijano et al. (US 2008/0195229) discloses a decellularized tissue and the process of turning it into a medical device using crosslinking, lyophilization, soaking and sterilization. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715